DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 5 of the response, filed 10/17/2022, with respect to the rejections made under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The explanation of the limitation “smooth” in the response, along with the definitions provided in Claims 1 and 5 of “having no inflection points” and “no elbows”, overcomes any indefiniteness of the limitation “smooth” in Claims 1 and 5.  Therefore, the rejections made under 35 U.S.C. §112(b) have been withdrawn. 
Applicant's arguments filed 10/17/2022, regarding the rejections made under 35 U.S.C. §102(a)(1) and §103, have been fully considered but they are not persuasive.  The applicant argues that Myoren fails to disclose the added limitation to Claims 1 and 5 of the smooth wavy curved stacking line waving in an axial direction “on a plane including a central axis”.  The applicant argues that Myoren teaches a stacking line that waves in a direction parallel to stagger line 38 (Figures 1 & 4), not on a plane including a central axis of the compressor.  Therefore, the applicant argues that the rejections should be withdrawn.  The Office respectfully disagrees.  Myoren does disclose a stacking line that waves in an axial direction in a plane including a central axis of the compressor.  Although the stacking line of Myoren does wave in a direction parallel to stagger line 38, said axial direction is in a plane that includes a central axis of the compressor.  The plane extends parallel to stagger line 38; through the vane 13a, the rotor 11, and compressor shaft 4; and includes a central axis of the compressor, the axis extending through the compressor shaft.  The stacking line of Myoren waves in an axial direction, and the axial direction is on a plane that includes a central axis of the compressor as claimed.  Therefore, the applicant’s arguments are not persuasive, and the rejections made under 35 U.S.C. §102(a)(1) and §103 are maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myoren (US Patent No: 8,425,185).
Regarding Claim 1: Myoren discloses a method for designing a vane (Figure 1, No. 13a) of a compressor (Figure 2, No. 1) of an axial flow type (Column 5, Lines 14-17), the method comprising a step of determining a base vane (Figures 5-6, “Baseline Blade”) being formed by stacking profiles having airfoil shapes in a spanwise direction along a stacking line which is configured as a straight line (Figure 6); and a step of changing the stacking line of the base vane to a smooth wavy curved line which waves in an axial direction on a plane including a central axis of the compressor (Figures 1 & 3-4 – The plane extends parallel to stagger line 38; through the vane 13a, the rotor 11, and compressor shaft 4; and includes a central axis of the compressor, the axis extending through the compressor shaft) and has no elbows (Figures 5-6, “First Embodiment”).
Regarding Claim 2: Myoren discloses the method according to Claim 1, wherein the stacking line of the base vane is a line connecting the centers of gravity of the profiles in each spanwise position (Column 3, Lines 12-14). 
Regarding Claim 3: Myoren discloses the method according to Claim 1, wherein the stacking line of the base vane is changed to the wavy curved line only in at least one of a hub region and a tip region of the base vane (Figure 6 – the hub region being the region from 0-0.5 span height, and the tip region being the region from 0.5-1 span height).
Regarding Claim 5: Myoren discloses a vane (13a) of a compressor (1) of an axial flow type (Column 5, Lines 14-17), the vane being obtained by improving a base vane (“Baseline Blade”), wherein the base vane is formed by stacking profiles having airfoil shapes in a spanwise direction along a stacking line which is configured as a straight line (Figure 6, “Baseline Blade”), and the vane is obtained by changing the stacking line of the base vane to a smooth wavy curved line (Figure 6, “First Embodiment’) which waves in an axial direction on a plane including a central axis of the compressor (Figures 1 & 3-4 – The plane extends parallel to stagger line 38; through the vane 13a, the rotor 11, and compressor shaft 4; and includes a central axis of the compressor, the axis extending through the compressor shaft) and has no elbows (Figures 5-6, “First Embodiment”).
Regarding Claim 6: Myoren discloses the vane according to Claim 5, wherein the stacking line of the base vane is a line connecting the centers of gravity of the profiles in each spanwise position (Column 3, Lines 12-14).
Regarding Claim 7: Myoren discloses the vane according to Claim 5, wherein the stacking line of the base vane is changed to the wavy curved line only in at least one of a hub region and a tip region of the base vane (Figure 6 – the hub region being the region from 0-0.5 span height, and the tip region being the region from 0.5-1 span height).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myoren.
Regarding Claims 4 and 8: Myoren discloses the method according to Claim 3 and the vane according to Claim 7; however, Myoren fails to disclose when positions in the spanwise direction are expressed as a percentage of a height measured from a hub portion of the base vane to an overall height of the base vane, the hub region is in a range of 0% to 20% span and the tip region is in a range of 80% to 100% span.
Myoren, however, does disclose that the regions of the blade help to reduce local stress at a hub cross-sectional surface while achieving a reduction in chock loss at a tip cross-sectional surface (Column 1, Lines 58-61). Therefore, the hub and tip regions are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(1)(B).  In this case, the recognized result is that the regions help to reduce local stress at a hub cross-sectional surface while achieving a reduction in chock loss at a tip cross-sectional surface. Therefore, since the general conditions of the claim, 1.e. that the stacking line is changed to the wavy curved line in at least one of the hub and tip region of the base vane, were disclosed in the prior art by Myoren, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the hub and tip regions disclosed by Myoren in the claimed range of positions on the blade span to help to reduce local stress at a hub cross-sectional surface while achieving a reduction in chock loss at a tip cross-sectional surface. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(ID(A).
Regarding Claims 10 and 12: Myoren discloses the method according to Claim 1 and the vane according to Claim 5; however, Myoren fails to disclose an amplitude of each wave of the smooth wavy curved line satisfying A/C=0.0093, in which A is the amplitude of the wave and C is a length of a camber line of the profile.
Myoren, however, does disclose that the amplitude of each wave of the line helps to improve aerodynamic performance of the vane (Column 7, Lines 26-30).  
Therefore, the amplitude of each wave, and thus the ratio of the amplitude of a length of a camber line of the vane, is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that decreasing the amplitude/camber ratio improves aerodynamic performance.  Therefore, since the general conditions of the claim, i.e. that the stacking line of the vane comprises an amplitude/camber ratio, were disclosed in the prior art by Myoren, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the vane disclosed by Myoren with a stacking line having an amplitude of each wave of the smooth wavy curved line satisfying A/C=0.0093, in which A is the amplitude of the wave and C is a length of a camber line of the profile as claimed for the purpose of improving the aerodynamic performance of the vane.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myoren in view of Wood (US Patent No: 8,083,487).
Regarding Claims 9 and 11: Myoren discloses the method according to Claim 1 and the vane according to Claim 5; however, Myoren fails to disclose a pitch of each wave of the smooth wavy curved line satisfying P/Ct=0.67, in which P is the pitch of the wave and Ct is a length of a line segment connecting a leading edge and a trailing edge of the profile, i.e. a chord length.
Wood teaches a vane (Figure 6, No. 111) comprising a chord (163, 165) having a varying length (Column 6, Lines 7-10).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the vane and method of Myoren with a varying chord length, as taught by Wood, for the purpose of reducing the noise and aerodynamic loading of the vane generated during engine operation (Column 9, Lines 20-24).
Myoren, as modified by Wood, fails to disclose a pitch of each wave of the smooth wavy curved line satisfying P/Ct=0.67, in which P is the pitch of the wave and Ct is a length of a line segment connecting a leading edge and a trailing edge of the profile, i.e. a chord length.
However, Myoren, as modified by Wood, does disclose the chord length reducing the noise and aerodynamic loading of the vane generated during engine operation (Wood: Column 9, Lines 20-24).
Therefore, the chord length, and therefore the ratio of the pitch to the length of a line segment connecting the leading and trailing edges, is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the chord length reduces the noise and aerodynamic loading of the vane generated during engine operation (Column 9, Lines 20-24).  Therefore, since the general conditions of the claim, i.e. that the vane and method comprise a pitch and a line segment connecting the leading and trailing edges, said line segment having a length, were disclosed in the prior art by Myoren, as modified by Wood, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vane and method disclosed by Myoren, as modified by Wood, with a pitch and chord length in the claimed ratio to reduce the noise and aerodynamic loading of the vane generated during engine operation.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745